WARNER, J.
This is an appeal from a cost judgment entered in favor of the defendant doctors after they were granted final summary judgment in appellant’s medical malpractice claim. Appellants previously appealed the order granting summary judgment, and the supreme court decided that the doctors were entitled to sovereign immunity. See Stoll v. Noel, 694 So.2d 701 (Fla.1997). The appellants now claim on appeal that the trial court abused its discretion in taxing the physicians’ costs for expert discovery as to the malpractice issue because the discovery was not necessary, nor was it used to obtain the summary judgment based on sovereign immunity. We disagree and affirm.
The record does not show that appellants lodged objections to specific costs. Instead, the appellants made only a general objection below to the taxation of costs which were not related to the issue of sovereign immunity and failed to identify the specific costs to which they objected. In addition, the trial court was within its broad discretion to tax those items used neither at trial nor to support a motion for summary judgment if the court concluded that the taking of such depositions was “reasonably necessary.” See Willey v. M.K. Roark, Inc., 616 So.2d 1140, 1143 (Fla. 4th DCA 1993). The appellants’ failure to identify those specific costs which they claim were not reasonable or necessary makes it impossible for us to conclude that the trial court’s ruling was outside the broad parameters of its discretion. See Deleuw, Cather & Co. v. Grogis, 655 So.2d 240, 241 (Fla. 4th DCA 1995).
Affirmed.
STONE, C.J., and GROSS, J., concur.